 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 76 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
A resolution mourning the horrific loss of life in January 2009 caused by a landslide in Guatemala and an earthquake in Costa Rica. 
 
 
Whereas, on January 4, 2009, millions of tons of earth fell onto a road in the Alta Verapaz area north of Guatemala City, Guatemala; 
Whereas it is suspected that a geological fault triggered the movement of earth, sending 10,000,000 tons of mud and rock down a hillside onto a road that runs from San Cristobal Verapaz to Chicaman, north of Guatemala City; 
Whereas at least 36 people were confirmed dead and up to 60 were missing, many of whom are coffee workers in the region; 
Whereas rescue organizations, volunteers, and agencies from throughout Guatemala had been working at the site until danger of another landslide shut down the operation; 
Whereas, on January 8, 2009, at 1:21PM, a 6.1 magnitude earthquake shook the Capital region of San Jose, Costa Rica, including the areas of Sarapiqui, Varablanca, and Poasito; 
Whereas the earthquake’s epicenter was 20 miles from San Jose at a depth of 21.7 miles and the shaking continued for 40 seconds; 
Whereas 23 individuals were confirmed dead, over 100 were treated for injuries, and nearly a dozen went missing, including many buried by the resulting landslides; 
Whereas 518 homes were destroyed to the point where they were uninhabitable, 26 kilometers of road were unusable, and 61 communities were affected; 
Whereas roads, businesses, government buildings, and the popular tourist sites at the Poas Volcano and the La Paz waterfalls were severely damaged; and 
Whereas Guatemala and Costa Rica have been frequently impacted by significant natural disasters, including those in the aftermath of Hurricane Stan in Guatemala in 2005 that led to hundreds of deaths: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)mourns the terrible loss of life caused by the landslide that occurred on January 4, 2009, in Guatemala and the earthquake on January 8, 2009, in Costa Rica;   
(B)expresses its deepest condolences to the families of the many victims; and  
(C)applauds the prompt humanitarian responses to these natural disasters by the Governments of Guatemala and Costa Rica; and 
(2)it is the sense of the House of Representatives that it should be the policy of the United States to— 
(A)continue technical assistance to Central American governments in order to strengthen their capacity at the national, provincial, and local levels in the area of disaster management coordination and preparedness, including implementing information and communications systems to help with the response to natural disasters; and  
(B)work closely with the governments of these countries to improve disaster mitigation techniques and compliance among all key sectors of their societies. 
 
Lorraine C. Miller,Clerk.
